DETAILED ACTION

AIA  (First Inventor To File) Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 12/15/2020 after final rejection of 6/15/2020 and advisory action of 8/25/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered. Claims 1, 6-16, 18, 20-22, 27, 29, 30, 32-43, 49, 57, 58, and 63 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-10, 15, 16, 18, 22, 27, 29, 30, 32-36, 39-43, 49, 57, and 63, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US/5, 426, 406 to Morris et. al. (“Morris”, cited in IDS) in view of US/5, 473, 495 to Bauer (of record) and US/6,717, 505 to Bruchmann (of record).
Regarding claims 1 and 63, Morris disclosed a resettable fusible switch disconnect device comprising: a resettable fusible switch disconnect assembly (Fig. 1-5) comprising: a switch housing (11, 12) adapted to receive and engage at least a portion of a compatible electrical fuse (22) with plug-in connection (see Fig. 5, depicting the fuse (22) being plugged-in into the fuse clips (38, 39)), the compatible electrical fuse including first and second terminal elements (50, 51) and a fusible element electrically connected therebetween (inherently present), the fusible element defining a circuit path that is configured to permanently open according to a continuous time-current curve; line side (35) and load side (9) terminals in the switch housing and electrically connecting to the respective first and second terminal elements (50, 51) when the compatible electrical fuse is received and engaged with the switch housing; at least one stationary switchable contact and at least one movable switch contact (inherently present) in the switch housing, the stationary switch contact provided between the line side terminal and the first terminal element of the compatible electrical fuse, the at least one movable switch contact selectively positionable in an open position and a closed position to respectively connect or disconnect an electrical connection through the circuit path of the fusible element when the compatible electrical fuse is received and engaged in the switch housing (col. 2, ll. 32-41); and a mechanism (col. 2, ll. 37-41) operable to cause the movable switch contact to move to the open position, wherein the mechanism comprises an electromagnetic coil (18) and a linkage (19) engageable by the electromagnetic coil (18) when the electromagnetic coil is energized and The aforementioned disclosed functionality is tantamount to the claimed: “a controller responsive to the detected actual electrical current flow 
Alternatively, the aforementioned functionality may be summarized in several words: upon detection of the overload current condition the switch contacts should open automatically just before the fuse opens, i.e., a mere coordination between the automatic tripping unit and the fuse. Fig. 3 of Morris shows exactly the same, i.e. that the electronic trip unit (profile 31) will open the switching contacts before the fuse will open (profile 30). Further, adjusting the optimal ranges of the differences (i.e., deviation) between the points of the tripping profile of the electronic trip unit (i.e., the set points) and the corresponding points on the time-just before the fuse opens, would have been an obvious thing to do for a person of the ordinary skill in the relevant arts at the time of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., the lead tripping time of the automatic tripping unit) effective variable (i.e., the deviation) involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, regarding claim 63, Morris additionally disclosed a first conductive terminal (9) and a second conductive terminal (see Fig. 4, not numbered, but inherently present on the opposite side of the fusible switch disconnect device as compared to the terminal (35)) mounted stationary in the housing (11, 12) the first and second terminal defining respective first and second portions of a circuit path in the housing; wherein each a respective end of each of the first conductive terminal and the second terminal element includes a switch contact facilitating a switchable connection and disconnection of the first conductive terminal and the second conductive terminal; wherein when the removable electrical fuse is received in the housing, the fusible element is connected in series with the first conductive terminal and the second conductive terminal; a third conductive terminal (35) mounted stationary in the housing, the third terminal defining a third portion of a circuit path in the housing wherein when the removable electrical fuse (22) is received in the housing (11, 12), the third terminal is connected in series to the fusible element.
Regarding claim  29, 42, and 49, as best understood, Morris disclosed a fusible switch disconnect device comprising: a fusible switch disconnect assembly (Fig. 1-5) comprising: a The aforementioned disclosed functionality is tantamount to the claimed: “electronic circuitry configured to: monitor an elapsed current flow through the line side terminal; and compare the monitored elapsed current flow through the line side terminal to a baseline set of time-current data representing an expectation for permanent opening of the fusible element in a longer duration overcurrent event in order to avoid a permanent opening of the removable overcurrent protection fuse because of monitored elapsed current flow and therefore provide a resettable fusible switch disconnect assembly that does not require replacement of the removable overcurrent protection fuse due to the longer duration overcurrent event” (claim 29) and “a processor-based control element configured to proactively operate the switch to avoid a permanent opening of the compatible electrical fuse by operating the switch to open the current path in a longer duration overcurrent event via an assessment of the actual elapsed electrical 
Furthermore, Morris disclosed a detecting element (inherently present, and additionally by reference to US/4, 649, 455, disclosed, see point 4.1) configured to sense an electrical condition in the circuit path. Furthermore, Morris indicates in col. 2, ll. 25 and 36, that the electronic circuitry (trip unit 7) is as described in US/4, 649, 455, which discloses clearly a processor-based control element (the trip circuit 10 having processor 50). Finally, it is clear that the trip unit (7) of Morris is configured to undertake a time- based and magnitude-based comparison of the sensed electrical condition in the current path and a predetermined time-based and magnitude-based electrical condition baseline (the protection profile 31).
Alternatively, the aforementioned functionality may be summarized in several words: upon detection of the overload current condition the switch contacts should open automatically just before the fuse opens, i.e., a mere coordination between the automatic tripping unit and the fuse. Fig. 3 of Morris shows exactly the same, i.e. that the electronic trip unit (profile 31) will open the switching contacts before the fuse will open (profile 30). Further, adjusting the optimal ranges of the differences (i.e., deviation) between the points of the tripping profile of the electronic trip unit (i.e., the set points) and the corresponding points on the time-curve of the compatible electrical fuse, so the switch contacts open automatically just before the fuse opens, would have been an obvious thing to do for a person of the ordinary skill in the relevant arts at the time of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6-9, and 36, Morris makes reference to US/4, 649, 455, which discloses the features of these claims. In particular, the processor (50) has to be inherently internally formed on a board, which is separate from the main board (79), where the power supply circuit (formed by the diode bridges 29, 30, 31 and the FET 62) is mounted and is providing stepped down DC power supply from the line side terminals.
Regarding claims 10, Morris disclosed a solenoid/electromagnetic coil (18), the solenoid responsive to the microcontroller and causing displacement of the switchable contact from the closed position, (Fig. 2).
Regarding claims 15 and 39, as best understood, Morris disclosed  a neutral connecting terminal, the microcontroller electrically connected to the neutral terminal (see Fig. 1 of US/4, 649, 455 to which Morris is referring to, depicting the microcontroller (50) connected to neutral terminal via conductors (72, 73)). Further, the circuit breaker of Morris can be tripped from a remote location (i.e. by a remote signal device), and therefore necessarily has to have a “neutral” terminal for this purpose (see column 2, lines 41-47).
Regarding claim 16, 40, and 41, as best understood, Morris disclosed an overvoltage detecting element coupled to the electronic circuitry, the overvoltage detecting element connected between one of the line and load side terminals and the neutral terminal (the trip circuit (10) of US/4, 649, 455 to which Morris is referring to, has an overvoltage detecting element (26, 27, 28), which is a varistor).

Regarding claim 30, Morris disclosed that the fusible switch disconnect device assembly further includes a  second fuse terminal (39) to establish a connection to the second terminal element (51) of the overcurrent protection fuse (22) when the second terminal element is engaged with the first fuse terminal (Fig. 5).
Regarding claim 32 and 33,  Morris disclosed detecting element associated with one of the line and load side terminals (inherently present, and additionally by reference to US/4, 649, 455, disclosed, that the detecting element is a current transformer (14-16) and is configured to sense current flow through the closed switchable contact, wherein the detecting element monitors a current path in the disconnect device at a location between the at least one switchable contact and one of the line and load side terminals. See Fig. 1 of US/4, 649, 455 to which Morris is referring to) and providing a signal input to the electronic circuitry (7), thereby allowing the current flow to be monitored.
Regarding claims 34 and 35, Morris disclosed a mechanism (inherently present and also (14, 19)), responsive to the electronic circuitry (7), to automatically cause a pair of switchable contacts to move to the open position if the compared monitored elapsed current flow in the longer duration overcurrent event deviates from the baseline operating condition by a 
Regarding claim 57, Morris disclosed that the compatible overcurrent protection fuse (22) is configured for plug in electrical connection (38, 39) to complete the current path, (Fig. 5).
Furthermore, regarding the aforementioned claims, Morris disclosed all as explained above, but did not disclose that the compatible electrical fuse having plug-in terminal blades engageable with the switch housing (claims 1 and 57), and that there are a pair of switchable contacts (i.e., a pair of stationary switch contacts and a pair of movable switch contacts, or first and second movable contacts linked to one another and being simultaneously movable and selectively positionable in the housing between opened and closed positions, (independent claims 1, 29, 49)), and that a respective end of each of the first conductive terminal and the second terminal element includes a switch contact facilitating a switchable connection and disconnection of the first conductive terminal and the second conductive terminal (claim 63).
The aforementioned arrangement has been notoriously known and widely used in the circuit breaker art at the time of the invention. For example Bauer teaches (Fig. 1) at least one switchable contact comprises a pair of stationary contacts (17, 18) and a pair of movable contacts (21, 22), and the movable contacts being biased to an open position (col. 5, ll. 20-28), wherein 
the first and second movable contacts linked to one another (by the bridge (20)) and being simultaneously movable and selectively positionable in the housing (11, 12) between opened and closed positions, wherein a respective end of each of the first conductive terminal element (16) and the second terminal element (19) includes a switch contact (17, 18) facilitating a switchable connection and disconnection of the first conductive terminal and the second conductive terminal.

It would have been obvious to a person of the ordinary skill in the circuit breaker art at the time of the invention to modify to Morris by providing it with a pair of stationary contacts  and a pair of movable contacts, wherein the first and second movable contacts linked to one another and being simultaneously movable and selectively positionable in the housing between opened and closed positions, wherein a respective end of each of the first conductive terminal element and the second terminal element includes a switch contact facilitating a switchable connection and disconnection of the first conductive terminal and the second conductive terminal, as disclosed by the combined teachings of Bauer and Bruchmann, in order to achieve more reliable separation of the contacts (i.e., double breaking) upon tripping of the circuit breaker, thus reducing arcing and, subsequently, enhancing reliability and safety. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
1. Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention to modify to Morris so as to make it to accept such fuses in order to diversify the usage of the switch of Morris. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 22 and 43, Morris disclosed all, but that the fuse is a rectangular fuse module having plug-in terminal blade elements engageable with the disconnect housing, the terminal blade elements projecting from a common side of the rectangular fuse module and being spaced apart from one another.
Rectangular fuses with terminal blade elements1, wherein the terminal blade elements projecting from a common side of the rectangular fuse module and being spaced from one another have been notoriously known and widely used in the electrical arts at the time of the invention. Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention to further modify to Morris as modified by Bauer and Bruchmann, so as to make it to accept such fuses in order to diversify the usage of the switch of Morris. All claimed elements were known in the prior art and one skilled in the art could have See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 27, Morris disclosed all, but a cylinder extendable and retractable along an axis of the coil. The aforementioned was a well-known design of the solenoid/electromagnetic coil at the time of the invention2. Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention to further modify to Morris as modified by Bauer and Bruchmann, so as to implement the solenoid (18) as such, in order to provide a reliable operation thereof and the most economical construction of the device. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 21, Morris as modified by Bauer and Bruchmann disclosed all, but that the pair of movable contacts being spring biased to an open position. The aforementioned arrangement have been notoriously known and widely used in the circuit breaker art at the time of the invention. For example Bauer teaches (Fig. 1) at least one switchable contact comprises a 
It would have been obvious to a person of the ordinary skill in the circuit breaker art at the time of the invention to further modify to Morris by providing it with a pair of movable contacts being biased to an open position, as taught by Bauer, in order to achieve more reliable separation of the contacts upon tripping of the circuit breaker, thus reducing arcing and, subsequently, enhancing reliability and safety. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).


Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morris as modified by Bauer and Bruchmann and further in view of US/4, 743, 875 to Murphy (of record).
Regarding claim 20, as best understood, Morris as modified by Bauer and Bruchmann disclosed all, but that the detecting element is a resistive shunt integrally provided in a conductive terminal element extending between the switchable contact and one of the line and load side terminals.
Resistive shunts have been notoriously known and widely used in the circuit breaker art at the time of the invention. For example, Murphy teaches (Fig. 1) such a shunt (91) provided in a conductive terminal element (27, 28) extending between the switchable contact (25, 45) and one of the line and load side terminals (17).
It would have been obvious to a person of the ordinary skill in the circuit breaker art at the time of the invention to further modify to Morris as modified by Bauer and Bruchmann, by See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 11-14, 37, and 38, as best understood,  are rejected under 35 U.S.C. 103(a) as being unpatentable over Morris as modified by Bauer and Bruchmann, and further in view of US/5, 162, 766 to Morris et al (Morris ’766, cited in IDS) and US/2005/103, 613 to Miller (cited in IDS).
Regarding claims 11-14, 37, and 38, as best understood, Morris as modified by Bauer and Bruchmann did not explicitly teach the LED indicator responsive to the microcontroller to provide various indications pertained to the electrical conditions. The LED indicators displaying various electrical conditions have been notoriously known in the relevant arts at the time of the invention to persons of the ordinary skill. See, for example, Morris ‘766 disclosing a circuit breaker a display, or see also Miller, having LED’s that signal any abnormal condition and could flash intermittently (paragraphs [0021] and [0022]). Therefore, it would have been obvious to a person of the ordinary skill in the relevant art at the time of the invention to modify to Morris as modified by Bauer and Bruchmann by providing LED indicator(s) to display various electrical See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 58 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or alternatively, as obvious over US/5, 426, 406 to Morris et al. (“Morris”, cited in IDS).
Regarding claim 58, Morris disclosed a circuit protection device comprising: a fusible switch disconnect assembly (Fig. 1-5) comprising: a housing (11, 12) and conductive terminals (9, 35, 50, 51) in the housing configured to define and complete a switchable circuit path 
Alternatively, the aforementioned functionality may be summarized in several words: upon detection of the overload current condition the switch contacts should open just before the fuse opens, i.e., a mere coordination between the automatic tripping unit and the fuse. Fig. 3 of Morris shows exactly the same, i.e. that the electronic trip unit (profile 31) will open the switching contacts before the fuse will open (profile 30). Further, adjusting the optimal ranges of the differences (i.e., deviation) between the points of the tripping profile of the electronic trip unit (i.e., the set points) and the corresponding points on the time-curve of the compatible electrical fuse, so the switch contacts open automatically just before the fuse opens, would have been an obvious thing to do for a person of the ordinary skill in the relevant arts at the time of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., the lead tripping time of the automatic tripping unit) effective variable (i.e., the deviation) involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
The current amendments to the claims do not change the scopes thereof. Applicant admits on the record that “[t]he claims are amended herein for readability and internal consistency, as well as for consistency with other claims without changing the scope of the claims” (emphasis added).
Therefore, the claims have been rejected on the same grounds and art of record as in the previous Office action.
longer duration overcurrent event) such that present claim 1 is substantively narrower than appealed claim 1 and explicitly recites language that undermines the reasoning of the PTAB. The scope of present claim 1 is clearly distinguishable from the teachings of Morris et al. concerning the long time over-current protection provided” (emphasis added).
The Office disagrees with the aforementioned Applicant’s conclusion and believes that current claims are not narrower than the appealed ones and do not undermine the reasoning of the PTAB. The Office again directs the Applicant’s attention to the PTAB’s decision (p. 22 and 26-27, affirming the Examiner) in the instant application, regarding the “coordination” issue in the Morris reference: “Where the predetermined threshold is set to be the same as the circuit breaker protection profile, the circuit breaker will open in most instances before the fuse, thereby avoiding permanent opening of the fuse and concomitant need to replace the fuse. This is precisely what is occurring in Morris 1, where the electronic trip unit opens the circuit upon the detected time-current condition crossing protection profile 31... Thus, Morris l’s tripping unit protection profile merely needs to emulate any properly rated fuse, not necessarily the fuse corresponding to the fuse protection profile depicted in Figure 3. As the Examiner finds, Morris l’s tripping unit protection profile is substantially parallel to fuse protection profile 30 and, therefore, emulates the overcurrent protection performance of a properly rated fuse. Accordingly, we are not persuaded of reversible error in the Examiner’s anticipation rejection”.
	The Office would like to again point out that all amendments to the independent claims did not change the fact that the claimed functionality of the automatic trip unit may be upon detection of the overload current condition the switch contacts should open automatically (preemptively) just before the fuse opens, so as to prevent opening of the fuse, i.e., a mere coordination between the automatic tripping unit and the fuse. Fig. 3 of Morris shows exactly the same, i.e. that the electronic trip unit (profile 31) will open the switching contacts before the fuse will open (profile 30). Further, as explained in the body of the rejection above, adjusting the optimal ranges of the differences (i.e., deviations) between the points of the tripping profile of the electronic trip unit (i.e., the set points) and the corresponding points on the time-curve of the compatible electrical fuse, so the switch contacts open automatically just before the fuse opens, would have been an obvious thing to do for a person of the ordinary skill in the relevant arts at the time of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., the lead tripping time of the automatic tripping unit) effective variable (i.e., the deviation) involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Similar reasoning may be applied to the remaining independent claims. Claims continue to read on the references of record as explained in the body of the rejection above, and therefore, the rejection is hereby maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, which was previously presented in previous Office action(s), the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).
        
        2 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, which was previously presented in previous Office action(s), the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).